Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 1 of 18 PageID #: 1053




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

CITY OF CREVE COEUR, MISSOURI, on behalf )
of itself and all others similarly situated, )
                                             )
                         Plaintiffs,         )
                                             )
v.                                           )   Case No. 4:18-cv-01495-SNLJ
                                             )
NETFLIX, INC., and HULU, LLC,                )
                                             )
                         Defendants.         )

  DEFENDANT NETFLIX, INC.’S OPPOSITION TO PLAINTIFF CITY OF CREVE
                  COEUR’S MOTION TO REMAND
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 2 of 18 PageID #: 1054




                                    I.      INTRODUCTION

        This case is properly before this Court. With no prior notice, let alone any

administrative process or audit, Plaintiff filed this class action against Defendants claiming

failure to pay “video service provider fees.” Defendants removed this case to this Court pursuant

to the Class Action Fairness Act (“CAFA”), which was expressly intended to expand federal

jurisdiction over class actions involving 100 or more putative class members and more than $5

million in controversy. In moving to remand, Plaintiff does not argue that Defendants do not

meet CAFA’s jurisdictional requirements. Instead, and directly counter to prevailing law,

Plaintiff argues Defendants did not provide sufficient evidence of their claims in their Joint

Notice of Removal. But the law is clear that a notice of removal need only meet the pleading

standard under 28 U.S.C. § 1446(a), and does not require supporting evidence. Only now that

Plaintiff has challenged the allegations in the Joint Notice of Removal must Defendants establish

the allegations therein based on a preponderance of evidence standard. The declarations

supporting Defendants’ Opposition to Plaintiff Creve Coeur’s Motion To Remand not only meet,

but well exceed, that standard. Accordingly, Plaintiff’s arguments against CAFA jurisdiction are

meritless.

       Neither is there any merit to Plaintiff’s assertion that even if jurisdiction is proper under

CAFA, the case should nonetheless be remanded because the Tax Injunction Act of 1937 (the

“TIA”) “strips federal courts of jurisdiction in declaratory judgment actions involving collection

of taxes.” Pl.’s Mem. Supp. Mot. to Remand at 1. Once again, Plaintiff misstates the applicable

legal standard. The TIA was “not designed to prevent taxpayers from defending government

collection suits,” Jefferson County, Ala. v. Acker, 527 U.S. 423, 424 (1999), which is precisely

what Plaintiff has brought here. The TIA simply does not apply.

                                                  1
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 3 of 18 PageID #: 1055




        Finally, despite Plaintiff’s claim otherwise, there is no principle of comity that requires

remand in this case. In so arguing, Plaintiff states that the comity doctrine requires that “federal

courts should not decide cases involving a state’s ‘fiscal operations,’” or those that involve

review of state “commercial matters” generally. Pl.’s Mem. Supp. Mot. to Remand at 18.

Plaintiff has made up this standard, the logical extension of which is that comity would bar all

suits involving all state tax statutes, out of whole cloth. Although “more embracive” than the

TIA, comity does “not stand for the proposition that a federal court should not hear any action

involving state tax law.” Buchanan County v. Equitable Production Co., 773 F. Supp. 2d 638,

640 (W.D. Va. 2011) (emphasis added). Instead, comity applies only in cases where broad

taxpayer challenges to state tax statutes (that would hinder the revenue raising power of the state

taxing system as a whole) outweigh federal district courts’ duty to adjudicate cases properly

before them. See Levin v. Commerce Energy, Inc., 560 U.S 413, 431-32 (2010). Unlike every

case cited by Plaintiff, here Netflix is not advancing a broad challenge to the state statutes or the

city ordinances at issue. Indeed, Netflix is not challenging the state statutes or city ordinances at

all. Netflix is simply defending itself against Plaintiff’s unilateral action in filing this lawsuit by

asking this Court to adjudicate a simple and narrow question of statutory construction as applied

to a discrete set of facts. Comity therefore does not apply.

        Because jurisdiction under CAFA is proper and Plaintiff cannot show federal jurisdiction

is barred by the TIA or comity, Plaintiff’s Motion to Remand should be denied.

                                      II.     BACKGROUND

        Plaintiff commenced this case in the Circuit Court of St. Louis County, Missouri on July

19, 2018. Plaintiff alleges that pursuant to the 2007 Video Services Providers Act, Mo. Rev.

Stat. § 67.2675, et seq. (the “Act”), Creve Coeur’s ordinances, Creve Coeur, Mo. Code, §

                                                   2
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 4 of 18 PageID #: 1056




635.330, et seq. (the “Ordinances”), and the ordinances of potential putative class members,

Defendants Netflix and Hulu (collectively “Defendants”) provide video services, and, as such,

are required to pay the video service provider fees authorized under the Act. Pl.’s 1st Am. Pet. at

¶¶ 1-4. Based on these allegations, Plaintiff, on its own behalf and on behalf of a potential

putative class of other municipalities, has requested, among other things, declaratory and

injunctive relief, and unpaid fees, interest, and penalties. Pl.’s 1st Am. Pet. at ¶¶ 38-51.

       Defendants timely removed their case to this Court on September 6, 2018. Defendants’

Joint Notice of Removal properly alleged all requirements to establish jurisdiction and removal.

Defendants each also timely filed Motions to Dismiss on September 13, 2018. Plaintiff filed its

Motion to Remand on October 4, 2018.

             III.    PLAINTIFF’S MOTION TO REMAND SHOULD BE DENIED

A.     Defendants Have Established Jurisdiction Under CAFA

       Under CAFA, district courts have original jurisdiction over any civil action in which

minimal diversity exists, the class exceeds 100 members, and the amount in controversy exceeds

$5,000,000. See 28 U.S.C. § 1332(d). Plaintiff does not (and cannot) dispute that the diversity

requirement is satisfied here. Instead, Plaintiff’s Motion to Remand addresses only the last two

of these requirements. Even then Plaintiff does not assert that the class size is, in fact, less than

100 members or that the amount in controversy is less than $5,000,000, only that Defendants

have not provided evidence that they meet such requirements.

       Plaintiff’s argument ignores entirely the Supreme Court’s holding in Dart Cherokee

Basin Operating Co., LLC v. Owens, in which the Court held that a notice of removal only needs

to contain “a short and plain statement of the grounds for removal,” reversing longstanding

Tenth Circuit authority that required the evidentiary showing Plaintiff argues is missing here.

                                                  3
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 5 of 18 PageID #: 1057




135 S. Ct. 547, 553 (2014) (quoting 28 U.S.C. § 1446(a)). The Supreme Court held that the

pleading standard for removal is consistent with the pleading requirement set forth in Fed. R.

Civ. P. 8(a). See id. at 553. All of the cases Plaintiff cites to the contrary pre-date Dart

Cherokee.

       Defendants thus needed only to plausibly allege facts supporting removal jurisdiction, see

id. at 554, which they more than adequately did. Now that Plaintiff has challenged those

allegations, the burden is on Defendants to submit evidence to demonstrate these elements by a

preponderance of the evidence, Raskas v. Johnson & Johnson, 719 F.3d 884, 887 (8th Cir. 2013),

which is the lowest standard of proof. See United States v. Sparkman, 500 F.3d 678, 685 (8th

Cir. 2007). And as set forth herein, the evidence submitted is more than sufficient for

Defendants to meet their burden to establish jurisdiction under CAFA.1

       Applying the correct legal standard, looking at the evidence submitted by the Defendants,

and acknowledging the lack of any evidence provided by the Plaintiff, this Court has original

jurisdiction under CAFA. And it is not a close call.

            1. There Are More Than 100 Putative Class Members

       Plaintiff asserts that Defendants’ Joint Notice of Removal “fail[ed] to provide a list of

class members, corporate records showing subscribers in Missouri political subdivisions, or any

other supporting documents.” Pl.’s Mem. Supp. Mot. to Remand at 6. Defendants were not (and

are not) required to identify class members or subscribers, and Plaintiff has not cited a single

case imposing any such standard. To the contrary, the Eighth Circuit has ruled that removal

1
 Plaintiff also incorrectly attempts to apply a presumption against removal to CAFA-removed
cases. Pl.’s Mem. Supp. Mot. to Remand at 4. But, again, Plaintiff’s argument is entirely
contrary to Supreme Court precedent. As explained in Dart, “[i]t suffices to point out that no
antiremoval presumption attends cases invoking CAFA, which Congress enacted to facilitate
adjudication of certain class actions in federal court.” Dart, 135 S. Ct. at 554 (quotations
omitted) (emphasis added).
                                                  4
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 6 of 18 PageID #: 1058




involves “a pleading requirement, not a demand for proof. Discovery and trial come later.” See

Hartis v. Chi. Title Ins. Co., 694 F.3d 935, 945 (8th Cir. 2012) (quotations omitted).

       Here, the alleged class consists of “Missouri political subdivisions that collect video-

service-provider fees, and in which Defendants have provided or continue to provide video

service.” Pl.’s Mem. Supp. Mot. to Remand at 5; Pl.’s 1st Am. Pet. at ¶ 12. Defendants alleged

in their Joint Notice of Removal that Missouri has more than 700 subdivisions and that based

upon a search of the Missouri Public Service Commission’s (the “MPSC”) website, more than

400 of those subdivisions impose a video service provider fee. Defs.’ Joint Not. of Removal at ¶

14. The Defendants then specifically alleged that they provided services in more than 100 of the

political subdivisions that impose the video service provider fee at issue in this lawsuit. Id. at ¶¶

14-15. Defendants’ Joint Notice of Removal easily satisfied the pleading rule.

       Despite these well-founded allegations, Plaintiff claims in its Motion to Remand that

Defendants cannot “just throw numbers out there,” Pl.’s Mem. Supp. Mot. to Remand at 6, but

the evidence submitted herewith demonstrates that the proposed class far exceeds 100 members.

The MPSC maintains a list of municipalities that impose a video service provider fee and

specifies the amount of such fees. See Holman Decl. at Ex. A. According to the MPSC, there

are more than 400 municipalities that impose video service provider fees, where such fee

exceeds 0%. Id. Netflix has compared the list of those political subdivisions that impose video

service provider fees of greater than 0% to the political subdivisions with Netflix’s records of

streaming service subscriptions for customers with Missouri billing addresses. Holman Decl. at

¶ 5. Based upon that direct comparison, Netflix has streaming service subscribers in more than

100 of the political subdivisions in Missouri that impose the video service provider fees at issue.

Id. at 6. Plaintiff did not provide any evidence in its Motion to Remand demonstrating that the

                                                  5
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 7 of 18 PageID #: 1059




number of class members does not exceed 100. The only evidence before this Court thus

establishes the existence of at least 100 class members.

       Nor is this analysis subject to the concern identified by the Court in City of O’Fallon, Mo.

v. CenturyLink, Inc., 930 F. Supp. 2d 1035, 1040 (E.D. Mo. 2013). In City of O’Fallon, the

defendant alleged, but supplied no evidence, that it did business in more than 200 political

subdivisions in Missouri, and also failed to confirm whether those political subdivisions imposed

the tax at issue in that case. City of O’Fallon, Mo., 930 F. Supp. 2d at 1040.2 The Court held

that it could not determine, based on the record before it, the number of political subdivisions

potentially in the putative class. Here, Netflix has offered evidence which establishes that it has

subscribers with billing addresses in more than 100 political subdivisions that impose a video

service provider fee. Holman Decl. at ¶ 6. Defendants have established by a preponderance of

the evidence that the potential putative class contains at least 100 members. Nothing more is

required.

            2. The Amount In Controversy Exceeds $5,000,000

       Plaintiff’s assertion that Defendants did not provide “a shred of evidence” to support the

2
  Plaintiff’s other cited cases similarly run contrary to the Eighth Circuit’s holding in Raskas, 719
F.3d at 887, and/or improperly applied a presumption against removal contrary to the Supreme
Court’s ruling in Dart, 135 S. Ct. at 554. For example, in Caufield v. EMC Mortgage Corp., 803
F. Supp. 2d 519 (S.D. W. Va. 2011), the court remanded the action because the defendant did not
distinguish between class members who had loans serviced in violation of certain laws from
those that were not. Here, the Defendants have limited the class size analysis appropriately. In
Wexler v. United Air Lines, Inc., 496 F. Supp. 2d 150 (D.D.C. 2007), the court applied a
presumption against removal, the court stated the burden on removal was “substantial,” and the
defendant did not submit any evidence in the form of an affidavit or declaration, but merely
relied upon unsupported estimates. Here, the Netflix submits a declaration and other evidence
establishing that the putative class size exceeds 100 members. Finally, in Freebird, Inc. v. Merit
Energy Co., 597 F. Supp. 2d 1245 (D. Kan. 2009), the court applied a presumption against
removal, claimed the defendant had to prove jurisdiction “to a legal certainty,” and ultimately
found that the defendant did not provide the calculations to meet the amount in controversy at the
time of removal. Here, Netflix provides evidence of its gross revenues and how it has calculated
the amount in controversy. Nothing more is required. See Raskas, 719 F.3d at 887.
                                                 6
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 8 of 18 PageID #: 1060




amount in controversy allegations, Pl.’s Mem. Supp. Mot. to Remand at 7, is similarly meritless,

because, as the Supreme Court held in Dart, no such evidence was required. See Dart, 135 S. Ct.

at 553-54 (explaining notice of removal need contain only “a short and plain statement of the

grounds for removal”); Hartis, 694 F.3d at 944-45 (explaining removal is not a demand for

proof. “Discovery and trial come later.”). Further, when establishing the amount in controversy,

the question is not whether the damages are greater than the threshold amount, but whether a

finder of fact might legally conclude that they are. Raskas, 719 F.3d at 887; Bell v. Hershey Co.,

557 F.3d 953, 959 (8th Cir. 2009).

       To determine whether the matter in controversy exceeds CAFA’s $5,000,000 threshold,

“the claims of the individual class members shall be aggregated.” Standard Fire Ins. Co. v.

Knowles, 133 S. Ct. 1345, 1348 (2013) (quoting 28 U.S.C. § 1332(d)(6)). “And those ‘class

members’ include ‘persons (named or unnamed) who fall within the definition of the proposed or

certified class.’” Id. (quoting 28 U.S.C. § 1332(d)(1)(D)). “Once the proponent of federal

jurisdiction has explained plausibly how the [amount in controversy] exceed[s] $5 million …

then the case belongs in federal court unless it is legally impossible for the plaintiff to recover

that much.” Raskas, 719 F.3d at 888. “Even if it is highly improbable that the Plaintiff[] will

recover the amounts Defendants have put into controversy, this does not meet the legally

impossible standard.” Id.

       The amount in controversy here far exceeds $5,000,000. Plaintiff alleges that it and the

potential putative class members are entitled to declaratory relief, video service provider fees at a

rate of 5% of Defendants’ gross revenues for the preceding five years, penalties, and injunctive

relief. Pl.’s 1st Am. Pet. at pp. 11-13, ¶¶ 6-8, 15, 37. The value of each of these remedies must

be included in calculating the amount in controversy. See Rakas, 719 F.3d at 887-88.

                                                  7
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 9 of 18 PageID #: 1061




        Plaintiff seeks back video service provider fees for the preceding five years. Defendants

averred in their Joint Notice of Removal that Netflix’s gross revenues in municipalities that

impose a video service provider fee exceeded $170,000,000, and that Hulu’s gross revenues in

municipalities that impose a video service provider fee exceeded $90,000,000. Defs.’ Joint Not.

of Removal at ¶ 27. Netflix’s numbers are confirmed in the declaration of Diane Holman,

Netflix’s Senior Sales Tax Manager, and Hulu’s Opposition to Plaintiff’s Motion to Remand

provides evidence and confirms these earlier allegations with respect to Hulu. Netflix has further

analyzed its gross receipts for the previous three years in fifteen jurisdictions that impose video

service provider fees. Holman Decl. at ¶ 9.3 Each of these jurisdictions imposes video service

provider fees at the rate of 5%. Id. at ¶ 10. Netflix’s gross revenues for streaming service

subscriptions in these fifteen political subdivisions alone exceeded $105,000,000. Id. at ¶ 9.

Thus, multiplying $105,000,000 by the 5% video service provider fee, the amount in controversy

based solely on these fifteen political subdivisions alone exceeds the $5,000,000 amount in

controversy requirement. Id. at ¶ 11. When the Court factors in the hundreds of other political

subdivisions, id. at ¶ 12, Hulu’s gross revenues, and the fact that this data is limited to the last

three years, there can be no question that Defendants have shown far beyond the threshold for a

preponderance of the evidence that the amount in controversy exceeds $5,000,000.4


3
  Plaintiff also asserts that, “it is unknown whether all of this revenue should be properly
considered ‘gross revenues.’” Pl.’s Mem. Supp. Mot. to Remand at 7. Netflix has set forth
evidence demonstrating that all such revenues are properly included, Holman Decl. at ¶ 8, and
the Eighth Circuit has found similar affidavits sufficient. See, e.g., Raskas, 719 F.3d at 887
(discounting any alleged over-inclusiveness and explaining that the amount in controversy is “an
estimate … not a prospective assessment of the defendant’s liability”) (internal quotations
omitted).
4
  Plaintiff seeks more than video service provider fees, including penalties and injunctive relief,
Pl.’s 1st Am. Pet. at pp. 11-13, which are considered in determining the amount in controversy.
Peng Vang v. Mid-Century Ins. Co., 2013 WL 626985, at *2 (W.D. Mo. 2013) (to determine
amount in controversy, courts look at statutory penalties). Many potential putative class
                                                   8
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 10 of 18 PageID #: 1062




       To overcome Defendants’ evidence, Plaintiff would have to “establish that it is legally

impossible to recover in excess of the jurisdictional minimum.” See Bell, 557 F.3d at 959. It has

not and cannot do so. In fact, Plaintiff provided absolutely no evidence to challenge jurisdiction

here. Plaintiff’s Motion to Remand must therefore be denied.

B.     The Tax Injunction Act Does Not Apply

       The TIA was “not designed to prevent taxpayers from defending government collection

suits,” Jefferson County, 527 U.S. at 424, and thus does not apply here. The TIA provides that

“district courts shall not enjoin, suspend or restrain the assessment, levy, or collection of any tax

under State law where a plain, speedy and efficient remedy may be had in the courts of such

State.” 28 U.S.C. § 1341.5 Nowhere in the statute or the legislative history did Congress

“announce a sweeping congressional direction to prevent federal-court interference with all

members impose penalties, some up to $1,000 per day. See e.g. Holman Decl. at ¶ 14. Imposing
the maximum penalties for just Florissant and Wildwood adds an additional $3,650,000 in
controversy for Netflix alone. Id. at ¶ 15; see Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d
1199, 1205 (E.D. Cal. 2008). Similarly, courts value an injunction by looking at the object of the
litigation and the cost to a defendant of complying with the injunction. See Toller v. Sagamore
Ins. Co., 558 F. Supp. 2d 924, 930-31 (E.D. Ark. 2008). Plaintiff seeks an injunction that
requires either payment of video service provider fees or preventing Defendants from doing
business in the class cities. Pl.’s 1st Am. Pet. at pp. 11-13. Minimally, this would add $900,000
per year for each Defendant. See e.g. Holman Decl. at ¶ 17. Plaintiff asserts that such injunction
cannot be considered here. But Plaintiff’s citation to Wright & Miller omits that such restriction
only applies in a “taxpayer action,” which this is not. See 14A Charles Alan Wright et al., Fed.
Prac. & Proc. Juris. § 3708 (4th ed.). Plaintiff cites no Eighth Circuit authority allowing this
Court to ignore the value of the requested injunction here.
5
  The TIA does not apply to regulatory fees. 28 U.S.C. § 1341. There is no clear test for
determining whether a statute imposes a tax or a regulatory fee; rather, courts analyze the facts of
each case to determine where a particular statute falls on the tax versus fee spectrum. City of
Chattanooga, Tenn. v. Bellsouth Telecommunications, Inc., 1 F. Supp. 2d 809, 813 (E.D. Tenn.
1998) (“The characterization of a government assessment as being either a tax or a regulatory fee
is rarely a choice between black and white.”). The complexity of this determination is
demonstrated by the length of Plaintiff’s analysis. Pl.’s Mem. Supp. Mot. to Remand at 10-12.
Plaintiff’s focus on this distinction is misguided because the TIA does not apply to Plaintiff’s
enforcement action. Diginet, Inc. v. Western Union ATS, Inc., 845 F. Supp. 1237, 1241-42 (N.D.
Ill. 1994) (stating the “[TIA] does not preclude jurisdiction over claims by a state entity to
enforce the collection, assessment, or levying of taxes”).
                                                  9
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 11 of 18 PageID #: 1063




aspects of state tax administration.” Hibbs v. Winn, 542 U.S. 88, 90 (2004). “[T]he [TIA] bars

anticipatory relief, suits to stop (‘enjoin, suspend, or restrain’) the collection of taxes,” Jefferson

County, 527 U.S. at 433 (emphasis added), not defenses from unilateral government action,

which is the posture Plaintiff has chosen in the present case.

        Plaintiff abruptly filed a class action lawsuit against Defendants without so much as a

courtesy notice, let alone an audit, requesting, inter alia, declaratory and injunctive relief. This

is a nearly identical situation to that in City of Jefferson City, Mo. v. Cingular Wireless, LLC,

where a taxing authority initiated an action against three cell phone companies, seeking a

declaratory judgment that the companies were subject to the city’s telecommunications services

tax. 531 F.3d 595, 597-98 (8th Cir. 2008). In concluding that the TIA did not preclude federal

jurisdiction, the Eighth Circuit recognized that “there is a crucial distinction between a plaintiff

who seeks a declaratory judgment that a specific tax is unconstitutional or invalid” (which would

be subject to the TIA) “and a plaintiff who seeks a declaratory judgment that a particular

taxpayer is engaged in an activity that makes the taxpayer subject to a state or local tax” (which

would not). See id. at 604. Because Cingular Wireless involved a plaintiff (the taxing authority)

seeking declaratory judgment that a taxpayer was engaged in an activity that made it subject to

tax, the court correctly determined that the TIA did not apply, holding that “because [the

plaintiff-city’s claim] was not a claim by a taxpayer seeking to prevent tax collection

proceedings,” the federal district court had jurisdiction over the case. Id.; see also Clackamas

County v. Airbnb, Inc., 2018 WL 3689900, at *2 (D. Or. 2018) (relying on Jefferson County in

holding that the TIA did not apply, and finding that “there is no meaningful difference between a

suit brought by a tax collector to collect taxes and a suit brought by a tax collector to impose

fines, penalties, or other obligations, because neither suit is brought to restrain state action”).

                                                  10
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 12 of 18 PageID #: 1064




       Here, the Plaintiff brought this suit against Defendants for, among other things,

declaratory and injunctive relief, and back fees, penalties, and interest. Pl.’s 1st Am. Pet. at ¶¶

38-51. This is not a case to enjoin, suspend, or otherwise restrain the collection of taxes, nor is

Netflix attempting to circumvent any “plain, speedy and efficient remedy” that may be had in the

state court. Plaintiff, without conducting an audit or even contacting Netflix, chose to address

the underlying issues in this case by bringing a class action lawsuit in equity against Netflix.

Netflix is merely availing itself of Congress’ grant of jurisdiction under CAFA. The TIA, thus,

does not bar federal court jurisdiction in this case.

C.     There is no Comity Doctrine that Requires Remand Here

       Recognizing its efforts to remand this case lack any legal or factual basis, Plaintiff argues

that the comity doctrine requires that “federal courts should not decide cases involving a state’s

‘fiscal operations,’” or those that involve review of state “commercial matters” generally. Pl.’s

Mem. Supp. Mot. to Remand at 13-14. Plaintiff has, however, simply made up this standard,

which is not supported by any legal authority and the logical extension of which is that comity

would bar all suits involving any state taxes, which flies in the face of every single case

analyzing and applying the comity doctrine. While the comity doctrine is “more embracive”

than the TIA, Levin, 560 U.S. at 417, it clearly does “not stand for the proposition that a federal

court should not hear any action involving state tax law.” Buchanan County v. Equitable

Production Co., 773 F. Supp. 2d 638, 640 (W.D. Va. 2011).

       Comity is properly applied to limit federal court jurisdiction only in cases where broad

challenges to state tax statutes (that would hinder the revenue-raising power of the state taxing

system as a whole) outweigh federal district courts’ duty to adjudicate cases properly before

them. Levin, 560 U.S. at 431-32. “The comity doctrine counsels lower federal courts to resist

                                                  11
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 13 of 18 PageID #: 1065




engagement in certain cases falling within their jurisdiction … [c]omity’s constraint has

particular force when lower federal courts are asked to pass on the constitutionality of state

taxation of commercial activity.” Levin, 560 U.S. at 421 (emphasis added). This is because

“deference should be given to state courts to remedy constitutional violations arising from state

revenue-raising laws if adequate state remedies exist.” Z&R Cab, LLC v. Philadelphia Parking

Authority, 616 Fed. Appx. 527, 530-31 (3d Cir. 2015).

       In Levin, the Supreme Court followed this principle and confirmed that the district court

had properly dismissed a lawsuit brought by a state taxpayer seeking to circumvent state

administrative proceedings to avoid paying state tax, attempting to use the courts to improve its

competitive position, and whose successful constitutional challenges would have upended state

revenue collection on a broad scale. Levin, 560 U.S. at 431-32 (recognizing that these individual

“considerations may not compel forbearance on the part of federal district courts; in

combination, however, they demand deference to the state adjudicative process”). In fact, every

case involving a state tax or fee issue that has been remanded on comity grounds has involved a

broad (and in practice, a constitutional) challenge to a state tax statute. See e.g. infra pp. 14-15

for a discussion of the cases cited by Plaintiff.

       Federal courts have consistently declined to find that comity bars jurisdiction in cases

(like the case at issue here) where those concerns are not present. In Buchanan County, for

example, a taxing authority initiated a state court action against two taxpayers seeking a

declaratory judgment and monetary relief related to the county’s mineral severance tax regime.

773 F. Supp. 2d at 639. After the taxpayers removed the action to federal district court, the

county moved for remand, arguing that the TIA and the comity doctrine restricted the court’s

jurisdiction over the matter. Id. The Buchanan County court disagreed emphasizing that the

                                                    12
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 14 of 18 PageID #: 1066




cases upon which the county relied (including Levin) were limited to their particular

circumstances and involved taxpayers who initiated the actions to “challenge[] the

constitutionality of a tax and sought federal interference with the state’s exaction of the tax.” Id.

at 640. Finding that there was no such challenge to the state tax law and the state taxing regime

more broadly in the case before it, the court found that comity considerations did not require

remand to state court. Id.; see also Clackamas County, 2018 WL 3689900 at *2 (comity did not

warrant remand in a county-initiated action that sought to impose an existing transient lodging

tax on a corporate taxpayer, because the case did not involve a broad state tax matter that risked

undue federal interference); Brown v. Mortgage Electronic Registration System, Inc., 2012 WL

12919480 (W.D. Ark. 2012) (comity did not warrant remand in an action seeking to enforce a

state tax scheme against the corporate taxpayer, because, unlike in taxpayer-initiated cases, the

federal court was not “interven[ing] into [a county]’s tax scheme”).6

       As in Buchanan County, Clackamas County, and Brown, Netflix is not broadly

challenging a state tax statute. Indeed, Netflix is not challenging the provisions in question at all.

Netflix is simply defending itself against the Plaintiff’s overreach in filing a class action lawsuit

against the company. The Plaintiff brought this suit arguing that Netflix provides “video

service” (as defined by the Act and Ordinances) but has failed to pay Creve Coeur’s “video

service provider fees.” Pl.’s 1st Am. Pet. at ¶¶ 1-4. Netflix, in its Motion to Dismiss, merely

argues (defensively) that it does not fall under the purview of the Act or Ordinances based on

general principles of statutory interpretation. Netflix does not request any remedial measures

that would upend the Plaintiff’s revenue collection efforts in general or prevent the Plaintiff from

6
  In fact, this Court has adjudicated a similar action that was also removed from state court and
brought by this same Plaintiff, albeit related to Plaintiff’s business license tax ordinance. See,
e.g., City of Creve Coeur, Missouri v. Commerce Bank, N.A., Case No. 4:09-CV-00939-SNLJ
(E.D. Mo.)
                                                  13
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 15 of 18 PageID #: 1067




collecting such fees from other entities, provided that such entities are video service providers.

None of the parties have invoked any Missouri tax enforcement procedures or regulations.

Instead, Netflix requests solely that this Court interpret and apply the Act and the Ordinances to

a discreet set of facts. A finding for or against Netflix will merely determine whether or not

Netflix must pay the fee.

       Plaintiff’s reliance on an (unpublished) Eastern District of Missouri case, City of

Maryland Heights v. TracFone Wireless, Inc., 2013 WL 791866, at *1 (E.D. Mo. Mar. 4, 2013),

which was filed by many of the same attorneys representing the Plaintiff here, is wholly

misplaced. City of Maryland Heights relied heavily upon Levin and both are distinguishable

from the present case as they involved broad challenges to the statutes, not limited questions of

statutory interpretation as is the case here. In fact, City of Maryland Heights Plaintiff’s argued

that “TracFone is similarly-situated to the natural gas marketers in [Levin] who, having alleged

discriminatory taxation in violation of the Commerce and Equal Protection Clauses, sought to

invalidate three tax exemptions….” Id. at Pl.’s Reply Mem. Supp. Mot. to Remand at 13, City of

Maryland Heights v. TracFone Wireless, Inc., 2013 WL 791866, No. 4:12-CV-0075 AGF (E.D.

Mo. 2013) (Doc. No. 22). Every case cited by Plaintiff can be distinguished on similar grounds

or, in several instances, does not even address comity at all. See Associated Elec. Co-op., Inc. v.

Town of Dell, 2012 WL 2789708 (E.D. Ark. 2012) (comity principles barred federal jurisdiction

in a taxpayer-initiated constitutional challenge because federal courts “cannot reshape the

relevant provisions of a state’s tax code”); Fair Assessment in Real Estate Ass’n, Inc. v. McNary,

454 U.S. 100, 113-15 (1981) (comity principles barred taxpayer-initiated constitutional challenge

where the available remedy “would have had an undeniable chilling effect”); Great Lakes

Dredge & Dock Co. v. Huffman, 319 U.S. 293 (1943) (comity principles barred federal

                                                 14
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 16 of 18 PageID #: 1068




jurisdiction over a taxpayer-initiated constitutional challenge to the state’s unemployment

compensation regime); Miller v. City of Greenville, Miss., 138 F.2d 712 (8th Cir. 1943) (not

explicitly discussing comity but nevertheless dismissing a taxpayer-initiated constitutional

challenge); Dows v. City of Chicago, 78 U.S. 108 (1870) (not explicitly discussing comity but

nevertheless affirming dismissal of a taxpayer-initiated constitutional challenge to a city’s tax

regime); see also Diversified Ingredients, Inc. v. Testa, 846 F.3d 994, 997-98 (8th Cir. 2017),

aff’d, 2016 WL 2932160 (E.D. Mo. 2016) (affirming lower court’s ruling on TIA but declining

“to consider whether dismissal was also appropriate under prudential comity principles”).7

                                       IV.     CONCLUSION

       For the foregoing reasons, Netflix respectfully requests that this Court deny Plaintiff

Creve Coeur’s Motion to Remand.




7
  In addition to inventing out of whole cloth an overly broad standard for comity, Plaintiff asserts
that in the context of that (made-up) standard this Court should remand this case on comity
grounds because state courts are better able to interpret state law, and its requested remedy could
only be provided by the state court. Pl.’s Mem. Supp. Mot. to Remand at 14. First, Plaintiff
advances these arguments in the context of the wrong legal standard, and thus as a fundamental
conceptual matter these concerns are inapposite in this case. Second, these concerns do not
apply here on a practical level because federal courts are just as capable of interpreting how the
Act and Ordinances apply to the limited facts at issue here, and the state court has no greater
leeway in determining a remedy than the federal court would. In this regard, the remedy Plaintiff
seemingly requests in its Motion (“to the extent part of Defendants’ services ultimately fall
within the exclusion to the Act raised by Defendants, or to the extent it is determined that
Defendants must pay fees but need not comply with certain other requirements such as
emergency alerts, Missouri state courts are better positioned to re-shape the Act in that fashion”)
concedes that the plain language of the Act and Ordinances does not apply to Netflix.
Accordingly, Plaintiff suggests that the Court completely rewrite a duly enacted statute, which
for various reasons, including separation of powers concerns, would be an inappropriate remedy
in either state or federal court. Remand is not required where “state courts would have no greater
leeway than federal courts to cure the alleged violation, nothing would be lost in the currency of
comity or state autonomy by permitting [those cases] to proceed in a federal forum.” Levin, 560
U.S. at 431.
                                                 15
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 17 of 18 PageID #: 1069




Dated: October 11, 2018

                                      Respectfully submitted,

                                      BERRY SILBERBERG STOKES PC

                                      /s/ Robert P. Berry
                                      Robert P. Berry, #46236MO
                                      Carol M. Silberberg (pro hac vice forthcoming)
                                      David C. Baxter, #62165MO
                                      16150 Main Circle Drive, Suite 120
                                      St. Louis, Missouri 63017
                                      Telephone: (314) 480-5881
                                      Facsimile: (314) 480-5884
                                      Email: rberry@berrysilberberg.com
                                             csilberberg@berrysilberberg.com
                                             dbaxter@berrysilberberg.com

                                      REED SMITH LLP
                                      Andres Vallejo (pro hac vice)
                                      Priscilla Ayn Parrett (pro hac vice)
                                      Rebecca Durham (pro hac vice)
                                      101 Second Street, Suite 1800
                                      San Francisco, CA 94105
                                      Telephone: (415) 543-8700
                                      Facsimile: (415) 391-8269
                                      Email:avallejo@reedsmith.com
                                              pparrett@reedsmith.com
                                              rdurham@reedsmith.com
                                      Attorneys for Netflix, Inc.




                                       16
Case: 4:18-cv-01495-RLW Doc. #: 38 Filed: 10/11/18 Page: 18 of 18 PageID #: 1070




                              CERTIFICATE OF SERVICE

        I hereby certify that on October 11, 2018, the foregoing was submitted electronically

 for filing through this Court’s CM/ECF system to be served by operation of the

 Court’s electronic filing system upon all counsel of record.



                                                   /s/ Robert P. Berry




                                             17
